ORDER
The petition for rehearing is GRANTED.
The Memorandum disposition filed on August 16, 2006, is hereby amended. The Amended Memorandum disposition and Judge Berzon’s concurrence shall be filed concurrently with this order. No further petitions for rehearing will be entertained.
AMENDED MEMORANDUM *
Chiem Euy Saechao appeals from the district court’s denial of his motion to suppress the fruits of a warrantless search of his home. We conclude that exigent circumstances existed at the time of the warrantless search, and introduction of the package and its contents at trial was therefore proper.
An officer’s warrantless search of a dwelling does not violate the Fourth Amendment if the search is “supported by probable cause and the existence of exigent circumstances.” Bailey v. Newland, 263 F.3d 1022, 1032 (9th Cir.2001). Probable cause is established when “the known facts and circumstances are sufficient to warrant a man of reasonable prudence in the belief that contraband or evidence of a crime will be found.” Ornelas v. United States, 517 U.S. 690, 696, 116 S.Ct. 1657, 134 L.Ed.2d 911 (1996). Furthermore, “exigent circumstances are present when a reasonable person [would] believe that entry ... was necessary to prevent ... the destruction of relevant evidence.” Bailey, 263 F.3d at 1033 (internal quotation marks omitted) (alteration in original).
The officers had probable cause to search the trailer as soon as Saechao brought the package of drugs inside. Furthermore, once the alarm went off, indicating that the package had been opened, the agents were confronted with exigent circumstances. Saechao hurried his girlfriend and children away from the trailer immediately after opening the package, and then peered suspiciously through the *614window. And when the agents stopped his girlfriend, she indicated that there was something wrong with the package. Even though the agents were able to detain Saechao in the front yard, the agents could not rule out the possibility that someone else was in the trailer who could destroy the package and its contents. Indeed, Saechao’s mother was found during the subsequent search. Thus, a reasonable person would believe it necessary to enter the trailer in order to prevent destruction of relevant evidence. See United States v. Hackett, 638 F.2d 1179, 1182 (9th Cir. 1980).
Saechao argues that because the agents had been staking out the trailer for thirteen hours, they had ample time to obtain a search warrant prior to entry, and therefore there were no exigent circumstances. See United States v. Tarazon, 989 F.2d 1045, 1049 (9th Cir.1993). However, his argument fails because the agents did not know that the package would be opened inside the trailer. Indeed, the package might have been picked up by someone else and opened at a different location. We cannot say that the officers should have obtained a search warrant for the trailer if they did not know that the package would be opened there. They were certainly entitled to continue their investigation wherever the package might ultimately go before revealing themselves to those under surveillance.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.